Citation Nr: 1617111	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection anxiety, depression and PTSD.

2. Entitlement to service connection for a personality disorder.
 
3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1977, with both Vietnam Era and peacetime service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's service connection claim for a mental condition, was denied in a January 1987 rating decision.   Specifically, service connection was denied for anxiety, depression and PTSD.  An August 2004 rating decision again denied the Veteran's service connection claim for anxiety, depression, and PTSD for failure to submit new and material evidence.  The Veteran filed a claim to reopen his service connection claim for PTSD in June 2008.

As noted, the Veteran initially submitted a claim for entitlement to service connection for delayed stress and most recently a claim to reopen for service connection for PTSD. The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.

The evidence of record demonstrates that the Veteran has been diagnosed with PTSD and MDD, but also with a personality disorder.  For the sake of clarity, the Board has split the issues so it may address the extent to which the issue now includes a claim of entitlement to service connection for a personality disorder.  

Subsequent to the October 2012 statement of the case, the Veteran has submitted an additional statement and additional social security records have seemingly been associated with the claims file.  The agency of original jurisdiction (AOJ) has not considered this new evidence, and the appellant has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2013).  However, inasmuch as the additional evidence is cumulative of evidence already of record or not relevant, the appellant is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet.App. 384 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a January 1987 rating decision, the RO denied the claim of service connection for anxiety depression and PTSD.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.  

2. In an August 2004 rating decision, the RO again denied the Veteran's claim for failure to submit new and material evidence.  The Veteran again failed to timely appeal this decision or submit new and material evidence within the one-year appeal period.  
 
3.  Evidence received since the August 2004 decision, shows that the Veteran has currently diagnosed psychiatric conditions, and thus relates to a previously unestablished fact necessary to substantiate the claim.

4.  The Veteran was diagnosed with emotionally unstable personality disorder while in service.

5.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.
 
6. Major depressive disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for anxiety, depression, and PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015). 
 
2.  Evidence received since the August 2004 decision is new and material and the claims of service connection for an acquired psychiatric disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2015).

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
 
5.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted, the Veteran's service connection for PTSD, anxiety and depression was denied in a January 1987 rating decision as the disabilities were not shown by the evidence (i.e., no disease or injury resulting in disability).  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed a December 2003 request to reopen, which resulted in an August 2004 rating decision denying entitlement to service connection for anxiety, depression, and posttraumatic stress disorder for failure to submit new and material evidence.

Since the August 2004 rating decision, the medical evidence of record suggests that the Veteran has a current diagnosis of PTSD and major depressive disorder.  As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a disease or injury resulting in mental disability, which was not previously substantiated in the August 2004 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claims of service connection for an acquired psychiatric condition is warranted.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a June 2008 letter of the evidence and information necessary to substantiate his service connection claim for PTSD and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the February 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records, social security records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA psychiatric examination in June 2012, with an addendum opinion provided in September 2012.  The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of new and material evidence. 



set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103..  

The Board does note that at the Veteran's February 2016 hearing, he was unrepresented.  Before proceeding, the undersigned Veterans Law Judge confirmed that the Veteran desired to proceed at the hearing unrepresented.  The Veteran's representative had the opportunity to submit additional argument in lieu of the hearing, but has not done so.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III.  Personality Disorder

As noted in the Introduction above, the Veteran claims entitlement to service connection for an acquired psychiatric disability.  In light of the Veteran's in-service diagnosis of a personality disorder, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. 

The medical evidence of record shows that the Veteran was diagnosed with emotionally unstable personality disorder while in service.  Current medical records seemingly do not provide a diagnosis of a personality disorder.  The June 2012 VA examiner diagnosed the Veteran with PTSD and major depressive disorder, and later distinguished the Veteran's currently diagnosed mental disorders from the in-service diagnosis.

Simply put, even if the Veteran did have a current diagnosis of a personality disorder, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's previously diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law. 

IV.  Acquired Psychiatric Disorder

As previously noted, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Psychoses are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, while a demonstration of symptom continuity could support a nexus between a psychosis and service, it is insufficient to establish a nexus between PTSD or major depressive disorder and service.  Notably, there is no medical evidence of record suggesting the Veteran has a psychotic disorder.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d)  (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272   (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5). 





Analysis

At the Veteran's June 2012 VA examination, he was given a diagnosis of PTSD and major depressive disorder.  At the examination, the Veteran identified his in-service stressor as "a guy was fooling around and almost set off a bomb in 1973."

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD or major depressive disorder.  The Board acknowledges that the Veteran was diagnosed with emotionally unstable personality disorder, but notes that his separation examination report indicates that his psychiatric evaluation was normal.

Statements submitted by the Veteran and reported at the February 2016 hearing before the undersigned indicate that his stressors included a beating by his company commander in boot camp, fellow servicemen throwing explosive munitions across a concrete floor, missing a flight which resulted in difficulty reporting to his assigned ship and then being lost in a strange and hostile country, being chased by local civilians while lost in Spain trying to find his ship.

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

This resulted in a December 2008 formal finding on a lack of information required to corroborate the Veteran's stressors.  The RO determined that the information provided by the Veteran was insufficient to send to the JSRRC.  The formal finding noted that all procedures to obtain the necessary information had been properly followed and that the events described by the Veteran were insufficient to send to JSRRC and the NARA.  The RO noted that it asked for additional detail regarding the Veteran's stated stressors, which resulted in no additional information.  The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"). 

The Board notes that the Veteran had active service during a period of war.  The Veteran's DD Form 214 reflects that his military occupational specialty was as an ordinance mechanic.  The Veteran does not allege, and the evidence does not demonstrate that the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable. 

The Veteran was afforded a VA examination in June 2012.  Following a review of the entire claims file and a mental status examination, the VA examiner concluded that the Veteran met the DSM-V criteria for a diagnosis of PTSD and major depressive disorder.  The Board will address these conditions in turn.  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3) , the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  The Board reiterates that the Veteran's June 2012 diagnosis was based on his report of symptoms and not a confirmed in-service stressor.  Rather, the examiner based the diagnosis off the Veteran's reported stressor that "a guy was fooling around and almost set off a bomb in 1973."  In this regard, the Board finds that the diagnosis was solely based on the Veteran's reported stressor, which has not been corroborated.  As such, this opinion lacks probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177   (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death due to hostile military activity and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

With respect to the Veteran's diagnosed major depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter.  The Board reiterates that there is no indication of any related problems during service or for many years thereafter.  Rather, the separation examination revealed a normal psychiatric evaluation.  While the Board notes that the Veteran filed a service connection claim for a psychiatric claim in the immediate aftermath of service, there is no indication that he was diagnosed with such a condition for a number of years and the VA medical opinion suggests that manifestations of such a condition did not begin in service or in the immediate aftermath of service.  While the Veteran was diagnosed with emotionally unstable personality disorder, the VA examiner in a September 2012 addendum opinion differentiated the Veteran's in-service diagnosis from his current major depressive disorder.  The examiner concluded that the Veteran's major depressive disorder is not caused by or a result of an in-service condition.  The examiner based this finding off a review of the Veteran's medical record, DSM-IV criteria, and other professional guidelines. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994). 

In this case, Veteran has provided numerous statements over the years with respect to in-service incidents or stressors.  As previously noted, these stressors have not been verified with respect to a diagnosis for PTSD.  To the extent that the Veteran has alleged these alleged in-service incidents have led to his currently diagnosed major depressive disorder, the Board finds his statements to be of limited credibility.  While the Veteran has generally reported similar in-service incidents, as noted, such incidents have not been corroborated by service treatment records or additional service records.  In addition, it is notable that at the Veteran's June 2012 VA examination he reported only one in-service incident, as opposed to the multiple previously reported incidents.  The Board finds that the inconsistencies between the Veteran's statements made since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD and major depressive disorder, to service. 

The weight of the evidence reflects that the Veteran's major depressive disorder is unrelated to his service. The September 2012 VA addendum opinion clearly concluded that the Veteran's major depressive disorder was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481   (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's major depressive disorder is related to his service, including his in-service symptoms related to a personality disorder.  To the contrary, the September 2012 VA addendum opinion demonstrates that it is unlikely that the Veteran's major depressive disorder is related to his service. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD, major depressive disorder, or an acquired psychiatric disability and the benefit-of-the-doubt doctrine is not for application.


ORDER

The application to reopen the claim of service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a personality disorder is denied.
 
Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


